United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3913
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Arwah J. Jaber,                          *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: October 15, 2007
                                 Filed: December 5, 2007
                                  ___________

Before LOKEN, Chief Judge, GRUENDER, and BENTON, Circuit Judges.
                              ___________

BENTON, Circuit Judge.

       A jury convicted Arwah J. Jaber of false statement on naturalization application
under 18 U.S.C. § 1015(a), false statement on passport application under 18 U.S.C.
§ 1542, unlawful procurement of naturalization under 18 U.S.C. § 1425(a), and two
counts of use of false social security number under 42 U.S.C. § 408(a)(7)(B).
Stripped of citizenship, he was sentenced to 15 months’ imprisonment concurrently
on each count. Jaber argues the district court1 lacked jurisdiction and venue to convict
for false statement on the naturalization application and unlawful procurement of


      1
      The Honorable Jimm Larry Hendren, Chief United States District Judge for the
Western District of Arkansas.
naturalization. Alternatively, he asserts error in denying his jury instruction for venue.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

                                            I.

      Jaber became a permanent resident of the United States in September 1996. He
prepared an Application for Naturalization on August 16, 2000. Specifically, he wrote
“none” to whether he had used other names since becoming a permanent resident, and
checked “no” to whether he had knowingly committed a crime for which he had not
been arrested. Jaber filed the application in Lincoln, Nebraska, on August 21, 2000.2
Immigration Services contacted him via letter, asking him to come in for an interview
in Kansas City, Missouri.

       On January 30, 2001, Jaber arrived at the Kansas City immigration office.
Placed under oath, he said that his address had changed from Pittsburg, Kansas, to
Fayetteville, Arkansas. This change was noted on the application. Jaber also affirmed
he had not used any other names since becoming a permanent resident and had not
knowingly committed any crime for which he had not been arrested. After changing
the address, the immigration officer recognized that Kansas City no longer had
jurisdiction. The officer, though, completed the interview, instructed Jaber to sign the
application (thus affirming his oath), and then forwarded the application to
Fayetteville, which is located in the Western District of Arkansas.

       The Immigration Service sent Jaber the Notice of Naturalization Oath
Ceremony, asking him to attend the naturalization ceremony in Fayetteville. He also
completed a questionnaire in connection with his naturalization application,
reaffirming that he had not knowingly committed a crime for which he had not been
arrested. He was asked to bring this questionnaire to the ceremony. His signature on


      2
       The Nebraska Service Center processes naturalization applications from
Pittsburg, Kansas, Jaber’s original address on his application.
                                           -2-
the questionnaire certified he signed it at Fayetteville, Arkansas. On July 2, 2001,
Jaber was naturalized in Fayetteville.

                                           II.

       Jaber argues venue was not proper in the Western District of Arkansas for the
two charges whose acts he alleges occurred in other districts. Proper venue is required
by Article III, section 2 of the United States Constitution, the Sixth Amendment, and
Rule 18 of the Federal Rules of Criminal Procedure. United States v. Morales, 445
F.3d 1081, 1084 (8th Cir. 2006), citing United States v. Romero, 150 F.3d 821, 824
(8th Cir. 1998). The government must prove venue by a preponderance of the
evidence. United States v. Diaz-Diaz, 135 F.3d 572, 577 (8th Cir. 1998); United
States v. Bascope-Zurita, 68 F.3d 1057, 1062 (8th Cir. 1995); United States v.
Delgado, 914 F.2d 1062, 1064 (8th Cir. 1990). Venue may be established by direct
or circumstantial evidence. United States v. Chandler, 66 F.3d 1460, 1470 (8th Cir.
1995).

      A violation of false statement on a naturalization application requires that
someone “knowingly makes any false statement under oath, in any case, proceeding,
or matter relating to, or under, or by virtue of any law of the United States relating to
naturalization.” 18 U.S.C. § 1015(a). The indictment alleges Jaber made a false
statement on his naturalization application in the Western District of Arkansas on or
about August 16, 2000, by stating “none” to whether he had used other names since
becoming a permanent resident.

       “[A]ny offense against the United States begun in one district and completed
in another, or committed in more than one district, may be inquired of and prosecuted
in any district in which such offense was begun, continued, or completed.” 18 U.S.C.
§ 3237(a). The Second Circuit has held that “a violation only occurs when the false
statement made upon a paper required by the immigration laws is actually used for a
purpose required by those laws.” United States v. Bithoney, 472 F.2d 16, 23 (2d Cir.

                                          -3-
1973). In Bithoney, the charge was violating 18 U.S.C. § 1015(d), which proscribes
knowingly making any false statement or acknowledgment regarding an appearance,
oath, or signature with respect to any naturalization papers. Id. at 18; 18 U.S.C. §
1015(d). The physical act of signing the acknowledgment occurred in Boston,
Massachusetts, but the acknowledgment was filed in Buffalo, New York, in the
Western District of New York. Id. The Second Circuit found venue proper in the
Western District of New York because the violation was not completed until the
papers were filed in Buffalo – the place “having jurisdiction over . . . where the
petitioner is residing in the United States.” Id. at 23. Similarly, here, the
naturalization application was forwarded to and filed in Fayetteville – the place having
jurisdiction over Jaber’s stated residence. There the application was used for the
statutory purpose, naturalization. Therefore, venue was proper in the Western District
of Arkansas as to the violation of 18 U.S.C. § 1015(a).

      A conviction for unlawful procurement of naturalization requires that someone
“knowingly procures or attempts to procure, contrary to law, the naturalization of any
person.” 18 U.S.C. § 1425(a). The indictment alleges that “on or about August 16,
2000, and continuing through January 30, 2001, in the Western District of Arkansas,”
Jaber attempted to procure and did obtain unlawful naturalization by twice stating
“none” to the use of other names since he became a permanent resident and twice
answering “no” to whether he had ever knowingly committed a crime for which he
had not been arrested.

      Jaber’s argument on appeal is that during the specific time frame in the
indictment, he committed no acts in the Western District of Arkansas.3 It is


      3
        Jaber did not object to the jury instruction that the evidence did not need to
establish the exact dates in the indictment, but only “a date reasonably near the date
alleged.” See United States v. Looking Cloud, 419 F.3d 781, 788 (8th Cir. 2005) (“A
party cannot preserve a claim of instructional error for appellate review unless he
makes a sufficiently precise objection and also proposes an alternate instruction.”).

                                          -4-
undisputed that Jaber did obtain naturalization in the Western District of Arkansas on
July 2, 2001. The July date is indicated by the indictment’s allegation that he “did
obtain” naturalization. Jaber’s unlawful procurement of naturalization began in other
districts, but was continued and completed in the Western District of Arkansas. See
18 U.S.C. § 3237(a); cf. Bithoney, 472 F.2d at 23. Therefore, venue was proper in the
Western District of Arkansas for the violation of 18 U.S.C. § 1425(a).

                                         III.

      Jaber contends that the district court erred in denying his jury instruction on
venue. This court reviews for abuse of discretion the district court’s determination
whether to submit a particular jury instruction. Bascope-Zurita, 68 F.3d at 1062.
Venue ordinarily is a question of fact for the jury and must be instructed upon if in
issue. Id. However, when the evidence establishing venue is very clear or
uncontradicted, the district court may resolve the issue as a matter of law. Id.

       Here, the facts relating to venue are undisputed. Therefore, failure to give the
jury a venue instruction was not abuse of discretion.

                                         IV.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -5-